Citation Nr: 0107529	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Esq., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran had active service from May 1963 until January 
1975.

An October 1996 rating action denied service connection for 
an acquired psychiatric disorder.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the Regional Office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, the veteran was scheduled for a videoconference 
hearing before a member of the Board on January 25, 2001.  
The veteran contacted the RO on January 22, 2001, to report 
that he would be unable to attend the scheduled hearing.  In 
a letter issued January 22, 2001, the RO explained to the 
veteran that his request for a hearing had been withdrawn.  
He was also informed that in order to reschedule another 
hearing he had to contact the Board.  It appears that the 
veteran requested that the Board reschedule his hearing, in a 
letter postmarked February 6, 2001, and received by the Board 
on February 12, 2001.  In this letter, he explained that he 
had been unable to attend the hearing as he had been ill.

If an appellant (or when a hearing only for oral argument by 
a representative has been authorized, the representative) 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  No further request for a hearing will be granted 
in the same appeal unless such failure to appear was with 
good cause and the cause for the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  Such 
motions must be filed with: Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 Vermont Avenue, NW., 
Washington, DC 20420.  Whether good cause for such failure to 
appear and the impossibility of timely requesting 
postponement have been established will be determined by the 
Member who would have presided over the hearing.  If good 
cause and the impossibility of timely requesting postponement 
are shown, the hearing will be rescheduled for the next 
available hearing date at the same facility after the 
appellant or his or her representative gives notice that the 
contingency which gave rise to the failure to appear has been 
removed.  38 C.F.R. § 20.1704 (d) (2000).  The Board finds 
that the veteran's request was received in a timely manner 
and that good cause for failure to appear at the scheduled 
hearing has been shown.  Therefore, the RO should reschedule 
a hearing before a member of the Board.   

The case is REMANDED to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2.  The RO should schedule the veteran for 
a hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


